
	

113 S829 IS: Financial Literacy for Students Act
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 829
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the financial literacy of
		  students.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Literacy for Students
			 Act.
		2.Statewide
			 incentive grants for financial literacy educationPart D of title V of the Elementary and
			 Secondary Education of 1965 is amended by adding at the end the
			 following:
			
				22Financial
				Literacy
					5621.Statewide
				incentive grants for financial literacy education
						(a)Grants
				AuthorizedFrom amounts
				appropriated under subsection (e), the Secretary may award grants to State
				educational agencies to enable State educational agencies, on a statewide
				basis—
							(1)to integrate
				financial literacy education into each public elementary school and public
				secondary school within the State that is eligible to receive funds under title
				I; and
							(2)to provide
				professional development regarding the teaching of financial literacy in core
				academic subjects to each secondary school teacher of financial literacy or
				entrepreneurship within the State.
							(b)Permissible
				uses of fundsIn carrying out
				the grant activities described in subsection (a), the State educational agency
				may use grant funds to—
							(1)implement school-based financial literacy
				activities, including after school activities;
							(2)enhance student understanding and
				experiential learning with consumer, economic, entrepreneurship, and personal
				finance concepts; and
							(3)promote partnerships with community-based
				organizations, financial institutions, local businesses, entrepreneurs, or
				other organizations providing financial literacy activities.
							(c)Limitation on
				uses of fundsA State educational agency receiving grant funds
				under this section shall not use more than 20 percent of such grant funds to
				carry out the following:
							(1)Teacher
				professional development programs to embed financial literacy or personal
				finance or entrepreneurship education into core academic subjects.
							(2)Curriculum
				development.
							(3)An evaluation of
				the impact of financial literacy or personal finance education on students'
				understanding of financial literacy concepts.
							(d)Matching
				fundsA State educational agency that receives a grant under this
				section shall provide matching funds, from non-Federal sources, in an amount
				equal to 25 percent of the amount of grant funds provided to the State to carry
				out the activities supported by the grant.
						(e)AppropriationsThere
				are authorized to be appropriated to carry out this Act such sums as may be
				necessary for fiscal year 2013 and each of the 4 succeeding fiscal
				years.
						.
				
		
